     Case 1:20-cv-01198-DAD-EPG Document 12 Filed 02/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DENETRIC ADAMS,                                   No. 1:20-cv-01198-DAD-EPG
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   J. DAVIS and D. LOPEZ,
                                                       (Doc. No. 10)
15                      Defendants.
16

17           Plaintiff Denetric Adams is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 19, 2020, the assigned magistrate judge simultaneously screened plaintiff’s

21   complaint and issued findings and recommendations, recommending that this action proceed only

22   on plaintiff’s Fourteenth Amendment equal protection claim against defendant Davis and that

23   plaintiff’s Fourteenth Amendment equal protection claim against defendant Lopez be dismissed

24   due to plaintiff’s failure to state a cognizable claim upon which relief may be granted as to that

25   latter claim. (Doc. No. 10.) Those findings and recommendations were served on plaintiff and

26   contained notice that any objections thereto were to be filed within twenty-one (21) days after

27   service of the findings and recommendations. (Id. at 7.) To date, no objections to the findings

28   /////
                                                      1
     Case 1:20-cv-01198-DAD-EPG Document 12 Filed 02/12/21 Page 2 of 2


 1   and recommendations have been filed with the court, and the time in which to do so has now

 2   passed.

 3             In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and by proper analysis.

 6             Accordingly,

 7             1.     The court adopts the findings and recommendations issued on October 19, 2020

 8                    (Doc. No. 10); and

 9             2.     This action is referred back to the assigned magistrate judge for further

10                    proceedings consistent with this order.

11   IT IS SO ORDERED.
12
        Dated:       February 12, 2021
13                                                          UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
